*446ON MOTION FOR REHEARING.
LATTIMORE, Judge.
— The first ground of appellant’s motion is that we misstated his objection to paragraph thirteen of the court’s charge. Examination of the exception taken, as same appears in the record, shows that it is almost word for word identical with the statement of same in the opinion of the court. The complaint seems correctly disposed of.
Appellant insists that what we said in our opinion upon the former appeal of this case, together with what was said by us in Mason v. State, 94 Texas Crim. Rep., 532, 251 S. W., 1065, referred to in our original opinion herein with approval, — are all in conflict with Morgan v. State, 16 Texas App., 593. We do not think so. The Mason case announced that on its facts, the conclusion of guilt was sustained, and that a showing of death from loss of blood, which might have been prevented if medical aid had been promptly obtained, would not alter such conclusion. Nothing in the Morgan case, supra, did or could affect the soundness of the conclusion stated in the Mason case, supra. In the Morgan case Judge Willson says: “That is, this inquiry, if it had been properly treated, skillfully attended to, by those called to treat it, might have been cured and the life of the deceased saved. But if it had nevertheless produced the death, although by proper and timely aid and treatment death might have been prevented, still it would be homicide by the act of the defendant, unless it should appear that there had been gross neglect or manifestly improper treatment of the person injured by some other person than the defendant.” There appears in the case before us no suggestion of gross neglect or manifestly improper treatment of deceased after being shot by appllant, such as appeared in the Morgan case, supra. The shooting in the instant case occurred in the nighttime at a country dance. No doctor was present. The laymen friends of deceased did their best. They called over the telephone a doctor who lived some miles away and gave to him what they thought a correct description of the wounds ■ of deceased. He told them to rush deceased to a hospital at Waco, which was done at once. This same doctor, a defense witness upon this trial, was shown the trousers worn by deceased when shot, — during his cross-examination, — and testified that it would be hard to tell whether he could have stopped the flow of blood from the wound in the place indicated by the clothing,- — and further expressed the belief that if the femoral artery of the leg of deceased was clipped by the bullet, no doctor could have saved his life after he had been driven two miles.
Perceiving no error in the original opinion, the motion for rehearing will be overruled.

Overruled.

Morrow, P. J., absent.